FILED
                            NOT FOR PUBLICATION
                                                                            SEP 06 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LUIS LUNA-MAGDALENO, AKA Luis                    No.   14-72128
Luna Magdaleno, AKA Luis L.
Magdaleno, AKA Mario Villa-Mendez,               Agency No. A205-714-432
AKA Mario Villo-Mendes,

              Petitioner,                        MEMORANDUM*

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 29, 2017**
                               Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WARDLAW and BYBEE, Circuit Judges, and ILLSTON,*** District
Judge.


      Luis Luna-Magdaleno (“Luna-Magdaleno”), a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) decision

affirming the Immigration Judge’s (“IJ”) decision denying his applications for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). Because the BIA conducted a de novo review, “our review ‘is limited to

the BIA’s decision, except to the extent the IJ’s opinion [was] expressly adopted.’”

Hosseini v. Gonzales, 471 F.3d 953, 957 (9th Cir. 2006) (quoting Cordon-Garcia

v. INS, 204 F.3d 985, 990 (9th Cir. 2000)). We review de novo the BIA’s

determination of questions of law. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th

Cir. 2004). We review the BIA’s denial of relief under the CAT for substantial

evidence. Arteaga v. Mukasey, 511 F.3d 940, 944 (9th Cir. 2007). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      1. The BIA did not err in holding that Luna-Magdaleno was ineligible for

asylum for failing to timely file his application. Luna-Magdaleno testified that he

entered the United States in 1996, but he did not file his asylum application until



      ***
            The Honorable Susan Illston, United States District Judge for the
Northern District of California, sitting by designation.
                                          2
December 2013. The BIA correctly found that Luna-Magdaleno failed to establish

“extraordinary circumstances” relating to the delay in filing the asylum application.

8 U.S.C. § 1158(a)(2)(D); see 8 C.F.R. § 1208.4(a)(5)(iv); Vasquez de Alcantar v.

Holder, 645 F.3d 1097, 1098 (9th Cir. 2011).

      2. The BIA did not err in holding that Luna-Magdaleno failed to

demonstrate he was entitled to withholding of removal. Zetino v. Holder, 622 F.3d
1007, 1015-16 (9th Cir. 2010). We need not reach the question whether being a

member of the media is a particular social group because Luna-Magdaleno has not

shown that he is a member of the media in Mexico. This is because: (1) His

primary responsibility was paginating the newspapers and assisting the printer, and

if Luna-Magdaleno was targeted, it was only because he had a company I.D. and

was handing out newspapers; (2) Luna-Magdaleno has stated he does not plan to

work in the media when he returns to Mexico; (3) He did not author any articles

from which individuals may be able to tie him to his prior work; and (4) He was

around 22 years old when he left Mexico, is around 43 years old now, and has no

family in Mexico, so the likelihood he would be recognized is low.

      3. Finally, substantial evidence supports the BIA’s denial of Luna-

Magdaleno’s CAT claim because he failed to establish it is more likely than not

that he will be tortured by or with the consent or acquiescence of the government if


                                          3
returned to Mexico. See Santos-Lemus v. Mukasey, 542 F.3d 738, 748 (9th Cir.

2008), abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081,

1092-94 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                       4